          Case 7:19-cr-00497-NSR Document 342 Filed 09/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
              USA,                                                 SCHEDULING
                                                                   ORDER
                - against -
                                                              S2 19 Cr. 497-04 (NSR)
JACOB ROSNER, MATITYAU MOSHE                                  S2 19 Cr. 497-05 (NSR)
MALKA and MORDECHAY MALKA,                                    S2 19 Cr. 497-09 (NSR)
                                    Defendant(s).
-----------------------------------------------------x
NELSON S. ROMÁN, U.S.D.J.:

         The in-person Status Conference for the above pro se Defendants is scheduled for

September 23, 2021 at 11:30 am in Courtroom 218.

         In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic affecting New

York, and given the directives provided by the Chief Judge of the United States District Court for

the Southern District of New York to limit in-person court appearances due to the risk presented

by COVID-19, the Public may dial in to observe the proceeding, however, each individual must

mute his/her/their phone during the proceeding. To access the teleconference, please follow these

directions: (1) Dial the Meeting Number: (877) 336-1839; (2) Enter the Access Code:

1231334#; (3) Press pound (#) to enter the teleconference as a guest.

         Stand-by counsel are directed to mail a copy of this Order to their respective pro se

Defendant and file proof of service.

                                                    SO ORDERED.
Dated:         White Plains, New York
               September 16, 2021


                                                    Hon. Nelson S. Román, U.S.D.J.



               9/16/2021
